EXHIBIT 10.3
MASTER AGREEMENT
FOR
STANDBY LETTERS OF CREDIT
TERMS AND CONDITIONS
General Electric Capital Corporation
201 Merritt Seven
Norwalk, CT 06856
          The undersigned (“Applicant”) will require, from time to time, Standby
Letters of Credit. General Electric Capital Corporation (“GE Capital”) will,
upon Applicant’s application therefor, and to the extent such application is
approved by GE Capital in its sole discretion, issue Standby Letters of Credit
or arrange for the issuance thereof through an indirect wholly-owned subsidiary
of GE Capital. Each Credit will be governed by and interpreted in accordance
with the following terms and conditions. Capitalized terms shall have the
meanings accorded them in Section 9, Definitions, below.
1. Payment Terms.
          In addition to all commissions, charges, fees and expenses payable in
connection with Credits pursuant to the Credit Agreement (including, without
limitation the Letter of Credit Fee, as defined in the Credit Agreement),
Applicant agrees to pay to GE Capital on demand, at GE Capital’s office located
at 201 Merritt Seven, Norwalk, CT 06856 or at such other address or account as
may be designated in writing by GE Capital, in Dollars, in immediately available
funds: (i) each amount drawn under any Credit (which payment is permitted or
required under this Agreement, ISP 98 or applicable law) in Dollars or in the
event that the Credit permits Drafts under such Credit to be payable in a
currency other than Dollars, the Dollar Equivalent of each amount so drawn; (ii)
interest on each amount (or the Dollar Equivalent thereof) so drawn for each day
from the date of payment of the relevant Draft to and including the date of
payment in full of such amount by Applicant to GE Capital, at the rate specified
in the Credit Agreement; and (iii) any and all commissions and charges of, and
any and all costs and expenses incurred by, GE Capital and its subcontractors or
agents in relation to the Credits and all Drafts thereunder. If a Credit
provides for sight payment, reimbursement by Applicant is due on the day on
which GE Capital pays on the applicable Draft. All payments by Applicant
hereunder shall be made without withholding, deduction or set-off and shall be
made free and clear of taxes.
2. Subrogation.
          If GE Capital honors any presentation, demand or Draft and Applicant
fails to reimburse GE Capital therefor in accordance with the terms of the
Credit Agreement, GE Capital may assert its rights of subrogation under
applicable law, whether GE Capital’s honor satisfies all or only part of the
underlying obligation. The Applicant must, on reasonable notice, cooperate with
GE Capital in its assertion of the Applicant’s rights against the Beneficiary,
the Beneficiary’s rights against the Applicant, and any other rights that GE
Capital may have by

 



--------------------------------------------------------------------------------



 



subrogation or assignment. Such cooperation shall include without limitation the
prompt return of all Drafts, documents, instruments and statements in
Applicant’s possession that were presented by or on behalf of Beneficiary in
connection with any draw under a Credit. Subject to the terms of the Credit
Agreement and the terms of Section 8(b) below, the Applicant agrees to make upon
demand such cash deposits with GE Capital as GE Capital may require to further
secure Applicant’s Letter of Credit Obligations.
3. Administration of Credit.
     (a) Applicant will promptly examine a copy of each Credit (and any proposed
amendments thereto) sent to Applicant, as well as all other instruments and
documents delivered to Applicant from time to time in connection with such
Credit, and, in the event Applicant has any claim of non-compliance with the
instructions or of any discrepancy or other irregularity or any objection to any
action taken or proposed to be taken by GE Capital with respect to any Credit,
Applicant will notify GE Capital thereof in writing within two business days
after its receipt of a copy of such Credit, any amendments thereto, or such
instruments or documents or notice of any such proposed action, and Applicant
will conclusively be deemed to have waived any such claim against GE Capital and
its subcontractors, servicers and agents, unless such notice is given as
aforesaid. This Section 3(a) is intended to substitute two business days for the
“not unreasonable time period” set forth in Rule 5.09 of ISP 98.
     (b) Neither GE Capital nor any of its agents, subcontractors or servicers
shall be responsible for, and neither GE Capital’s powers and rights hereunder
nor Applicant’s obligations shall be affected by: (i) any act or omission
pursuant to Applicant’s instructions; (ii) any other act or omission of GE
Capital or its subcontractors, servicers, agents or employees other than any
such arising from its or their gross negligence or willful misconduct; (iii) the
validity, accuracy or genuineness of Drafts, documents or required statements,
even if such Drafts, documents or statements should in fact prove to be in any
or all respects invalid, inaccurate, fraudulent or forged (and notwithstanding
that Applicant shall have notified GE Capital thereof); (iv) failure of any
Draft to bear any reference or adequate reference to the applicable Credit;
(v) errors, omissions, interruptions or delays in transmission of delivery of
any messages however sent and whether or not in code or otherwise; (vi) any act,
default, omission, insolvency or failure in business of any other person
(including any agent, subcontractor or employee) or any consequences arising
from causes beyond GE Capital’s control; (vii) any acts or omissions of any
Beneficiary of any Credit or transferee of any Credit, if transferable;
(viii) any act or omission of GE Capital required or permitted under any (1) law
or practice to which a Credit is subject (including ISP 98), (2) applicable
order, ruling or decree of any court, arbitrator or governmental agency, (3) a
published statement or interpretation on a matter of law or practice (including
ISP 98); (ix) honor or other recognition of a presentation or demand that
includes forged or fraudulent documents or that is otherwise affected by the
fraudulent, bad faith, or illegal conduct of the Beneficiary or other person
(excluding GE Capital’s employees), including payment to a person who forges the
signature of a Beneficiary or the signature of an assignee of a Credit’s
proceeds, (x) honor of a presentation without regard to any nondocumentary
condition(s) in the Credit, regardless of whether Rule 4.11 of ISP 98 applies,
or (xi) dishonor of any presentation that does not strictly comply with the
terms of the applicable Credit or that is fraudulent, forged or otherwise not
entitled to be honored. Without limiting the generality of the foregoing, GE
Capital may (1) act in reliance on any oral, telephone,

2



--------------------------------------------------------------------------------



 



telegraphic, electronic, facsimile or written request, notice, or instruction
believed in good faith to be from or have been authorized by the Applicant,
(2) receive, accept or pay as complying with the terms of a Credit any Drafts or
other documents, otherwise in order, which are signed by or issued to any person
or entity acting as the representative of, or in the place of, the party in
whose name such Credit provides that any Drafts or other documents should be
drawn or issued and (3) waive its stipulation that the bank nominated in the
applicable Credit shall accept or pay the Drafts, and GE Capital may then accept
presentations of Drafts and documents for payment directly.
     (c) Subject to GE Capital’s obtaining any necessary consent from the
Beneficiary or other third party, GE Capital may for Applicant’s account at any
time (i) treat a Credit as governed by the law of the place where GE Capital or
the Beneficiary is located, notwithstanding a choice of law provision in the
Credit, and, in case of conflict, treat the law as prevailing over practice in
such place or vice versa; (ii) shorten or lengthen the examination period; (iii)
specify or amend a specified place or manner of receiving a presentation,
effecting honor, or giving notice of dishonor; or (iv) discount an accepted
Draft or deferred obligation incurred under the Credit.
     (d) Unless GE Capital is enjoined by a court of competent jurisdiction, GE
Capital may assume that any Beneficiary or other presenter acts in good faith
and that any presentation or other demand is nonfraudulent.
     (e) Unless the Credit specifically permits and GE Capital specifically
agrees, GE Capital need not check the authenticity or authority of any purported
Beneficiary signature, even if in other transactions the Beneficiary is a
customer or its signature is otherwise known to GE Capital.
     (f) Unless specifically committed to do so in a writing signed by GE
Capital, GE Capital need not consent to any amendment of a Credit. GE Capital
may, without authorization from or notice to Applicant, send a notice of
non-extension to the Beneficiary under a Credit if it provides for automatic
extension. Any notice of dishonor given by GE Capital within six business days
after presentation of documents to GE Capital shall not be deemed to be
unreasonable. This Section 3(f) is intended to substitute six business days for
the three business days set forth in Rule 5.01a of ISP 98.
     (g) Notwithstanding any waiver by Applicant of discrepancies in Drafts,
documents or required statements, GE Capital acting alone has the right in its
sole judgment, to decline to approve any discrepancies and to refuse payment on
that basis under any Credit issued hereunder.
     (h) GE Capital may assign its rights and delegate its duties hereunder to
any subsidiary of GE Capital, in each case without prior notice to Applicant;
provided that such assignment and delegation does not diminish Applicant’s
rights or increase Applicant’s duties hereunder.
     (i) No Credit shall be issued hereunder providing for the acceptance of
time Drafts or the incurrence of deferred payment undertakings.

3



--------------------------------------------------------------------------------



 



     (j) Notwithstanding any provision herein contained to the contrary, if
Applicant approves the issuance of a Credit requiring payment of a Draft on the
same day on which such Draft is presented, GE Capital shall be entitled to honor
such Draft without review or examination by Applicant and Applicant waives all
defenses to reimbursement thereof based on irregularities that may have been
revealed by Applicant’s review or examination.
4. Letter of Credit Text; Extensions, Increases and Modifications of Credit.
     (a) Applicant is responsible for preparing or approving the text of each
Credit as issued by GE Capital and as received by the Beneficiary. GE Capital’s
recommendation or drafting of text or GE Capital’s use or non-use or refusal to
use text submitted by Applicant shall not affect Applicant’s ultimate
responsibility for the final text and its receipt by the Beneficiary. Applicant
is responsible for the effect, or lack of effect under ISP 98, Rule 4.11 or
applicable law, of a provision in any Credit that requires GE Capital to verify
facts rather than examine documents or that fails to identify the documents to
which the provision applies.
          Applicant is responsible for including suitable provisions in the
underlying agreement that permit Applicant to review the text of the Credit as
received by the Beneficiary and that describe the circumstances under which: a
drawing under the Credit may be made, Credit proceeds may be applied to the
underlying agreement, and part or all of those proceeds may be returned.
Applicant accepts the risk that the text of the Credit is consistent with the
underlying obligation, suitable for Applicant’s purposes, and received by the
Beneficiary in time to permit the Beneficiary and Applicant to review the Credit
and to request any desired amendments.
     (b) Each Applicant agrees that GE Capital may at any time and from time to
time, in its discretion, by agreement with one or more other Applicants (whether
or not such Applicant shall have been appointed as the “Agent Applicant” in the
Joint Signature Agreement contained in the Application): a) further finance or
refinance any transaction under any Credit; b) renew, extend or change the time
of payment or the manner, place or terms of payment of any of the Obligations;
c) settle or compromise any of the Obligations or subordinate the payment
thereof to the payment of any other debts of or claims against any Applicant
which may at the time be due or owing to GE Capital; or d) release any Applicant
or any Guarantor or any Collateral, or modify the terms under which such
Collateral is held, or forego any right of setoff, or modify or amend in any way
this Agreement or any Credit, or give any waiver or consent under this
Agreement; all in such manner and on such terms as GE Capital may deem proper
and without notice or further assent from such Applicant. In any such event,
such Applicant shall remain bound by such event and this Agreement after giving
effect to such event, and the Obligations under this Agreement shall be
continuing obligations in respect of any transaction so financed or refinanced
and, in either case, if the Obligations are contingent, may be treated by GE
Capital as due and payable for their maximum face amount.
5. Reserve Requirements and Similar Costs.
          If GE Capital is now or hereafter becomes subject to any reserve,
special deposit or similar requirement against assets of, deposits with, or for
the account of, or credit extended by, GE Capital, or any other condition is
imposed upon GE Capital which imposes a cost upon

4



--------------------------------------------------------------------------------



 



GE Capital, and the result, in the determination of GE Capital is to increase
the cost to GE Capital of maintaining a Credit or paying or funding the payment
of any Draft thereunder, or to reduce the amount of any sum received or
receivable, directly or indirectly, by GE Capital hereunder, Applicant will pay
to GE Capital upon demand such amounts required to compensate GE Capital for
such increased cost or reduction. In making the determinations contemplated
hereunder, GE Capital may make such estimates, assumptions, allocations and the
like which GE Capital in good faith determines to be appropriate, but GE
Capital’s selection thereof, and GE Capital determinations based thereon, shall
be final and binding and conclusive upon Applicant.
6. Possession of Property by Applicant.
     If the Applicant accepts or retains possession of documents, goods or other
property, if any, covered by a Credit, prior to GE Capital’s review of such
documents, then all discrepancies and other irregularities of said documents
shall be deemed waived by the Applicant, and GE Capital is authorized and
directed to pay any Drafts drawn or purporting to be drawn upon such Credit.
7. Partial Shipments.
     (a) Except as otherwise expressly stated in any Credit (i) partial
shipments may be made under such Credit, and GE Capital may honor the relative
Drafts without inquiry regardless of any apparent disproportion between the
quantity shipped and the amount of the relative Draft and the total amount of
such Credit and the total quantity to be shipped under such Credit, and (ii) if
such Credit specifies shipments in installments within stated periods and the
shipper fails to ship in any designated period, shipments of subsequent
installments may nevertheless be made in their respective designated periods and
GE Capital may honor the relative Drafts.
8. Events of Default, Remedies; Pre-funding.
     (a) If any Event of Default has occurred and is continuing, other than an
Event of Default specified in Sections 7.1(f) or 7.1(g) of the Credit Agreement,
GE Capital as issuer hereunder and in its capacity as Agent under the Credit
Agreement may pursue any of the remedies provided for in the Loan Documents,
including without limitation declaring that all of the Obligations (including
any such Obligations hereunder that may be contingent and not matured) are
immediately due and payable. If an Event of Default under Sections 7.1(f) or
7.1(g) of the Credit Agreement has occurred, the Obligations shall automatically
be due and payable.
     (b) Without limiting the generality of the foregoing, Applicant agrees that
if: i) any Default or Event of Default shall have occurred and be continuing; or
ii) in the event that a Credit is denominated in a currency other than Dollars,
GE Capital determines that such currency is unavailable or that the transactions
contemplated by this Agreement are unlawful or contrary to any regulations to
which GE Capital or any agent, servicer or subcontractor of GE Capital may be
subject or that due to currency fluctuations the Dollar Equivalent of the amount
of a Credit exceeds the amount of Dollars that GE Capital in its sole judgment
expected to be its maximum exposure under such Credit, then Applicant will upon
demand pay to GE Capital an

5



--------------------------------------------------------------------------------



 



amount equal to the undisbursed portion, if any, of such Credit (or such greater
amount as may be specified in the Credit Agreement), and such amount shall be
held as additional Collateral for the payment of all Letter of Credit
Obligations, and after the expiration hereof, to the extent not applied to the
Letter of Credit Obligations, shall be returned to Applicant (unless otherwise
provided in the Credit Agreement or any other Loan Document).
9. Definitions.
          As used herein, the following terms shall have the following meanings:
          “Agent” shall have the meaning given such term in the Credit
Agreement.
          “Agreement” shall mean, collectively, this Agreement each Application
for Standby Letter of Credit entered into between GE Capital and Applicant, the
Joint Signature Agreement and the Authorization and Agreement of Account Party
appended hereto, as the same may be amended, modified, supplemented or restated
from time to time.
          “Applicant” shall mean the person or entity executing this Agreement
as Applicant; provided that if two or more persons or entities shall have
executed this Agreement as Applicant or as Joint Applicant, the terms
“Applicant” and “Applicants” shall mean each and all of such persons and
entities, individually and collectively, except that, if the term “Applicant” is
preceded by the word “any” or “each” or a word or words of similar import, such
terms shall be deemed to refer to each of such persons or entities,
individually.
          “Beneficiary” shall mean, as to any Credit, the beneficiary of that
Credit.
          “Collateral” shall have the meaning given such term in the Credit
Agreement.
          “Credit” shall mean a Standby Letter of Credit issued by GE Capital
upon Applicant’s request of GE Capital, as the same may be amended and
supplemented from time to time, and any and all renewals, increases, extensions
and replacements thereof and therefor.
          “Credit Agreement” shall mean the Credit Agreement, dated as of
April 7, 2010 among the Applicant, the other credit parties signatory thereto,
the lenders signatory thereto from time to time and GE Capital as agent and as
lender, as such Credit Agreement may be amended, modified, supplemented or
restated from time to time.
          “Default” shall have the meaning given such term in the Credit
Agreement.
          “Dollar Equivalent” shall mean: a) the number of Dollars that is
equivalent to an amount of a currency other than Dollars, determined by applying
the selling rate of Wachovia Bank National Association or another bank of
comparable size selected by GE Capital; or b) in the event that GE Capital shall
not at the time be offering such a rate, the amount of Dollars that GE Capital,
in its sole judgment, specifies as sufficient to reimburse or provide funds to
GE Capital in respect of amounts drawn or drawable under a Credit; in either
case as and when determined by GE Capital.
          “Dollars” shall mean lawful currency of the United States of America.

6



--------------------------------------------------------------------------------



 



          “Draft” shall mean any draft (sight or time), receipt, acceptance,
cable or other written demand for payment.
          “Event of Default” shall have the meaning given such term in the
Credit Agreement.
          “Guarantor” shall have the meaning given such term in the Credit
Agreement.
          “Lenders” shall have the meaning given such term in the Credit
Agreement.
          “Letter of Credit Obligations” shall have the meaning given such term
in the Credit Agreement.
          “Loan Documents” shall have the meaning given such term in the Credit
Agreement.
          “Loans” shall have the meaning given such term in the Credit
Agreement.
          “Obligations” shall have the meaning given such term in the Credit
Agreement.
          “Termination Date” shall mean the date on which (a) the Loans have
been indefeasibly paid in full; (b) all other Obligations under the Loan
Documents have been discharged (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted),
(c) all Letter of Credit Obligations have been cash collateralized in accordance
with the Credit Agreement, cancelled or, with the consent of Agent, backed by
letters of credit acceptable to Agent; (d) all Commitments have been terminated
and (e) Agent and Lenders have been released by the Credit Parties from all
claims arising in connection with the Loan Documents.
10. Expenses; Indemnification.
          Applicant agrees to reimburse GE Capital and its subcontractors,
servicers and agents upon demand for and to indemnify and hold GE Capital and
its subcontractors, servicers and agents harmless from and against all claims,
liabilities, losses, costs and expenses (“Indemnified Liabilities”) including
attorneys’ fees and disbursements, incurred or suffered by GE Capital and its
subcontractors, servicers and agents in connection with this Agreement or any
Credit. Such Indemnified Liabilities shall include, but not be limited to, all
such Indemnified Liabilities incurred or suffered by GE Capital and its
subcontractors, servicers and agents in connection with (a) GE Capital’s
exercise of any right or remedy granted to it hereunder or under the Loan
Documents, (b) any claim and the prosecution or defense thereof arising out of
or in any way connected with this Agreement including, without limitation, as a
result of any act or omission by a Beneficiary, (c) the collection or
enforcement of the Obligations, and (d) any of the events or circumstances
referred to in paragraph 3(b) hereof, including any defense by GE Capital in an
action in which Applicant obtains an injunction against presentation or honor of
any Draft. None of GE Capital or any subcontractor, servicer or agent of GE
Capital shall be liable to Applicant for any special, indirect, consequential or
punitive damages arising with respect to any Credit. Applicant must in all
instances mitigate damages claimed against GE Capital or any subcontractor,
servicer or agent arising with respect to any Credit. If

7



--------------------------------------------------------------------------------



 



GE Capital honors a Draft or presentation under a Credit for which Applicant
claims it is not obligated to reimburse GE Capital, Applicant shall nonetheless
pay to GE Capital the amount paid by GE Capital, without prejudice to
Applicant’s claims against GE Capital to recover fees and costs paid by
Applicant with respect to the honored presentation plus any direct damages
resulting therefrom which Applicant is unable to avoid or reduce. Applicant’s
prevailing in an action based on forgery or fraud of the Beneficiary or other
presenter does not relieve Applicant from its obligation to pay GE Capital’s
costs and expenses in contesting the entry or maintenance of injunctive relief.
11. Licenses; Insurance.
          If any Credit assures payment for goods to be imported, the Applicant
shall procure or cause the Beneficiaries of each Credit to procure promptly any
necessary import and export or other licenses for import or export or shipping
of any goods referred to in or pursuant to such Credit and to comply and to
cause the Beneficiaries to comply with all foreign and domestic governmental
regulations in regard to the shipment and warehousing of such goods or otherwise
relating to or affecting such Credit, including governmental regulations
pertaining to transactions involving designated foreign countries or their
nationals, and to furnish such certificates in that respect as GE Capital may at
any time require, and to keep such goods adequately covered by insurance in
amounts, with carriers and for such risks as shall be satisfactory to GE
Capital, and to cause GE Capital’s interest to be endorsed thereon, and to
furnish GE Capital on demand with evidence thereof. Should the insurance upon
said goods for any reason be unsatisfactory to GE Capital, GE Capital may, at
its expense, obtain insurance satisfactory to it.
12. No Waivers of Rights Hereunder; Rights Cumulative.
          No delay by GE Capital in exercising any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right
preclude other or further exercises thereof or the exercise of any other right.
No waiver or amendment of any provision of this Agreement shall be enforceable
against GE Capital unless in writing and signed by an officer of GE Capital, and
unless it expressly refers to the provision affected, any such waiver shall be
limited solely to the specific event waived. All rights granted GE Capital
hereunder shall be cumulative and shall be supplementary of and in addition to
those granted or available to GE Capital under the Loan Documents or applicable
law and nothing herein shall be construed as limiting any such other right.
13. Continuing Agreement; Termination.
          This Agreement shall continue in full force and effect until the
Termination Date (subject to reinstatement, as provided in the Loan Documents).
14. Performance Standards.
          Notwithstanding any provision to the contrary herein, GE Capital
reserves the right to decline (i) any request made by the Applicant for the
issuance of a Credit or (ii) any instruction provided by the Applicant if, in
its discretion, GE Capital determines that the issuance

8



--------------------------------------------------------------------------------



 



of such Credit or the carrying out of such instruction contravenes GE Capital’s
customary procedures or policy, ISP 98 or any applicable law, rule or
regulation.
15. Governing Law; Jurisdiction; Certain Waivers.
     (a) This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of New York, and with respect to all
security interests granted in connection herewith, GE Capital shall have the
rights and remedies of a secured party under applicable law, including but not
limited to the Uniform Commercial Code of New York. This Agreement supplements
the Loan Documents, including those provisions relating to Letter of Credit
Obligations and, to the extent of any inconsistency with the Loan Documents,
this Agreement supersedes the Loan Documents.
     (b) APPLICANT AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT SHALL BE LITIGATED ONLY IN COURTS LOCATED WITHIN
THE STATE OF NEW YORK AND THAT SUCH COURTS ARE CONVENIENT FORUMS THEREFOR, AND
APPLICANT SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS.
     (c) Applicant waives personal service of process upon it and consents that
any such service of process may be made by certified or registered mail, return
receipt requested, directed to Applicant at its address last specified for
notices hereunder, and service so made shall be deemed completed two (2) days
after the same shall have been so mailed.
     (d) APPLICANT WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN IT AND GE CAPITAL WAIVES THE RIGHT TO ASSERT IN ANY ACTION OR
PROCEEDING WITH REGARD TO THIS AGREEMENT OR ANY OF THE OBLIGATIONS ANY OFFSETS
OR COUNTERCLAIMS WHICH IT MAY HAVE.
     (e) Each Credit and this Agreement shall be subject to the International
Standby Practices, International Chamber of Commerce Publication No. 590 (“ISP
98”) and the same are incorporated herein by reference. Applicant is responsible
for knowing applicable letter of credit law and practice, including ISP 98.
Solely for purposes of interpreting the ISP 98’s application to this Agreement
and Credits issued hereunder, GE Capital shall be deemed to be a “bank” as such
term is used in ISP 98. To the extent permitted by applicable law, this
Agreement shall prevail in case of a conflict with applicable law or ISP 98, and
ISP 98 shall prevail in case of a conflict with applicable law.
16. Notices.
          Any notice to GE Capital shall be effective only if in writing or by
authenticated teletransmission acceptable to GE Capital, as applicable, directed
to the attention of and received by GE Capital. Any notice to or demand on
Applicant, or, if more than one Applicant executes this Agreement, the Agent
Applicant, shall be binding on all Applicants and shall be effective when made
to Applicant, or if more than one Applicant executes this Agreement, the Agent
Applicant, by mail, telegraph, facsimile, telephone or otherwise, in the case of
mailed, telegraphed or cabled notices, to the address appearing below such
Applicant’s signature or at

9



--------------------------------------------------------------------------------



 



such other address as may hereafter be specified in a notice designated as a
notice of change of address under this paragraph, and in the case of telephonic
or facsimile notices, to the telephone number of such Applicant appearing below
Applicant’s signature. Any requirements under applicable law of reasonable
notice by GE Capital to Applicant of any event shall be met if notice is given
to Applicant or Agent Applicant, as the case may be, in the manner prescribed
above at least two days before (a) the date of such event or (b) the date after
which such event will occur.
17. Applicant Status.
          The person identified in this Agreement as Applicant represents and
warrants, except as otherwise provided in this Agreement, that:
     (a) it acts for itself and for no other person in requesting issuance of
each Credit for its account;
     (b) it may be identified in each Credit as the “applicant,” “account party”
or “customer” at whose request and on whose instruction and for those account
the Credit is issued;
     (c) it alone (acting through its officers) may authorize GE Capital to
issue, amend, pay, or otherwise act under any Credit; and
     (d) it alone has standing to enforce this Agreement or otherwise to assert
the rights and remedies of an applicant, including without limitation, to sue
for any injunction against honor of any Credit.
18. General.
     (a) If this Agreement is executed by two or more Applicants, they shall be
jointly and severally liable hereunder, and all provisions hereof regarding the
Collateral shall apply to the Obligations and Collateral of any or all of them.
     (b) This Agreement shall be binding upon the heirs, executors,
administrators, assigns and successors of each of the Applicant(s) and shall
inure to the benefit of and be enforceable by GE Capital and its respective
successors, transferees and permitted assigns.
     (c) Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
     (d) This Agreement shall be deemed to be a “Loan Document” for all purposes
under the Credit Agreement.
     (e) This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
[Remainder of Page Left Intentionally Blank]

10



--------------------------------------------------------------------------------



 



Date: August 31, 2010
Name of Applicant:

                  THE TALBOTS, INC.       GENERAL ELECTRIC CAPITAL CORPORATION
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Mark Forti
 
               
 
  Name: Michael Scarpa           Name: Mark Forti
 
  Title: Chief Operating Officer,
          Chief Financial Officer and Treasurer           Title: Duly Authorized
Signatory

Address of Applicant:
One Talbots Drive, Hingham, MA 02043
Attention: Chief Operating Officer and Chief Financial Officer
Facsimile Number: (781) 741-7771

 



--------------------------------------------------------------------------------



 



Joint Signature Agreement
          In consideration of your establishment from time to time of a Credit
substantially as applied for herein, it is further agreed that this Agreement
shall be the joint and several agreement of the undersigned and all property
referred to in this Agreement as belonging to Applicant shall be understood to
refer to the joint property of any or all of the several Applicants as well as
to the individual property of each of them. The happening of any Event of
Default as specified in paragraph 6 of this Agreement with respect to any
Applicant shall mature the obligations of all Applicants. A demand made on any
Applicant pursuant to paragraph 1 of this Agreement shall fix the exchange rate
as to all Applicants.
          It is agreed that The Talbots, Inc. shall appear in each Credit as
Account Party and that The Talbots, Inc. (“Agent Applicant”) has the exclusive
right to issue all instructions on any and all matters relating to such Credit,
including, without limitation, instructions as to disposition of documents and
any unutilized funds, and waivers of discrepancies, and to agree with you upon
any amendments, modifications, extensions, renewals, or increases in such Credit
or any other matter.

                  THE TALBOTS GROUP, LIMITED PARTNERSHIP,
Joint Applicant       TALBOTS CLASSICS FINANCE COMPANY, INC.,
Joint Applicant
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Chief Operating Officer,           Title: Vice President,
 
            Chief Financial Officer and Treasurer                     Chief
Financial Officer and Treasurer
 
             
 
                TALBOTS CLASSICS, INC.,
Joint Applicant       TALBOTS IMPORT, LLC,
Joint Applicant
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                BIRCH POND REALTY CORPORATION,
Joint Applicant       TALBOTS INTERNATIONAL RETAILING LIMITED, INC.,
Joint Applicant
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                TALBOTS (U.K.) RETAILING LIMITED,
Joint Applicant       TALBOTS (CANADA), INC.,
Joint Applicant
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                Address of each Joint Applicants:       One Talbots Drive,
Hingham, MA 02043             Attention: COO and CFO             Facsimile
Number: (781) 741-7771

 



--------------------------------------------------------------------------------



 



Authorization and Agreement of Account Party
Gentlemen:
     We hereby join the request of Applicant to issue from time to time the
Credits, described on page 1 with our name appearing as Account Party.
     In consideration of your issuing each Credit in this form it is agreed that
Applicant has the exclusive right to issue all instructions on any and all
matters relating to such Credits including, without limitation, instructions as
to disposition of documents and any unutilized funds, and waivers of
discrepancies, and to agree with you upon any amendments, modifications,
extensions, renewals, or increases in each Credit or any other matters
irrespective of whether the same may now or hereafter affect our rights or those
of our successors or assigns.

                  THE TALBOTS GROUP, LIMITED PARTNERSHIP,
Account Party       TALBOTS CLASSICS FINANCE COMPANY, INC.,
Account Party
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Chief Operating Officer,           Title: Vice President,
 
            Chief Financial Officer and Treasurer                     Chief
Financial Officer and Treasurer
 
                TALBOTS CLASSICS, INC.,
Account Party       TALBOTS IMPORT, LLC,
Account Party
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer       BIRCH POND REALTY CORPORATION,
Account Party       TALBOTS INTERNATIONAL RETAILING LIMITED, INC.,
Account Party
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                TALBOTS (U.K.) RETAILING LIMITED,
Joint Applicant       TALBOTS (CANADA), INC.,
Joint Applicant
 
               
By: 
  /s/ Michael Scarpa       By:    /s/ Michael Scarpa
 
               
 
  Name: Michael Scarpa           Name: Michael Scarpa
 
  Title: Vice President and Treasurer           Title: Vice President and
Treasurer
 
                Address of each Account Party:       One Talbots Drive, Hingham,
MA 02043             Attention: COO and CFO             Facsimile Number:
(781) 741-7771

 